                      1    BARBARA A. BLACKBURN, Bar No. 253731
                           bblackburn@littler.com
                      2    SIMERDIP KHANGURA, Bar No. 272525
                           skhangura@littler.com
                      3    LITTLER MENDELSON, P.C.
                           500 Capitol Mall
                      4    Suite 2000
                           Sacramento, CA 95814
                      5    Telephone: 916.830.7200
                           Fax No.:     916.561.0828
                      6
                           JULIE R. CAMPOS, Bar No. 314063
                      7    jcampos@littler.com
                           LITTLER MENDELSON, P.C.
                      8    5200 N. Palm Avenue
                           Suite 302
                      9    Fresno, CA 93704
                           Telephone: 559.244.7500
                   10      Fax No.:     559.244.7525

                   11      Attorneys for Defendant
                           TARGET CORPORATION
                   12

                   13
                                                           SUPERIOR COURT OF CALIFORNIA
                   14
                                                           EASTERN DISTRICT OF CALIFORNIA
                   15
                           ALLISON LIEDTKE,                                 Case No. 2:20-cv-02430-TLN-JDP
                   16
                                              Plaintiff,                    JOINT STIPULATION AND ORDER TO
                   17                                                       CONTINUE NON-EXPERT DISCOVERY
                                  v.                                        CUTOFF
                   18
                           TARGET CORPORATION, a Minnesota
                   19      Corporation; and DOES 1-25, inclusive,
                                                                            Assigned to the Honorable Troy L. Nunley
                   20                         Defendant.
                                                                            Complaint filed: October 29, 2020
                   21

                   22

                   23
                                          IT IS HEREBY STIPULATED, by and between Plaintiff ALLISON LIEDTKE
                   24
                           (“Plaintiff”) and Defendant TARGET CORPORATION (“Defendant”) (together, the “Parties”),
                   25
                           through their respective counsel of record, as follows:
                   26
                                          WHEREAS, this Court issued an Initial Pretrial Scheduling Order on December 9,
                   27
                           2020, in which the non-expert discovery cutoff is set for July 14, 2021 (Dkt. No. 3);
                   28
LITTLER M ENDELSON, P.C.
       500 Capitol Mall    JOINT STIPULATION AND ORDER TO                                         Case No. 2:20-cv-02430-TLN-JDP
         Suite 2000
    Sacramento, CA 95814
        916.830.7200
                           CONTINUE NON-EXPERT DISCOVERY
                           CUTOFF
                      1                      WHEREAS, the parties have not previously sought an extension of the non-expert

                      2    discovery cutoff date;

                      3                      WHEREAS, the Parties are currently engaged in written discovery, and are in the

                      4    process of completing multiple oral depositions;

                      5                      WHEREAS, the Parties agree that good cause exists to continue the non-expert

                      6    discovery cutoff by 60 days to September 12, 2021 in order to allow the completion of written and

                      7    oral discovery.

                      8                      NOW THEREFORE, it is hereby stipulated between the Parties that:

                      9                         1. The non-expert discovery cutoff shall be continued by 60 days to September

                   10                               12, 2021.

                   11                        IT IS SO STIPULATED.

                   12
                           Dated:        July 8, 2021
                   13

                   14
                                                                              /s/ Julie R. Campos
                   15                                                         BARBARA A. BLACKBURN
                                                                              SIMERDIP KHANGURA
                   16                                                         JULIE R. CAMPOS
                                                                              LITTLER MENDELSON, P.C.
                   17                                                         Attorneys for Defendant TARGET
                                                                              CORPORATION
                   18

                   19

                   20      Dated:        July 8, 2021
                   21

                   22                                                         /s/ James A. Clark
                                                                              JAMES A. CLARK
                   23                                                         RENEE P. ORTEGA
                                                                              ARIEL A. PYTEL
                   24                                                         TOWER LEGAL GROUP, P.C.
                                                                              Attorneys for Plaintiff ALLISON LIEDTKE
                   25

                   26

                   27

                   28
LITTLER M ENDELSON, P.C.
       500 Capitol Mall    JOINT STIPULATION AND ORDER TO                  2.                   Case No. 2:20-cv-02430-TLN-JDP
         Suite 2000
    Sacramento, CA 95814
        916.830.7200
                           CONTINUE NON-EXPERT DISCOVERY
                           CUTOFF
                      1                                                  ORDER

                      2                  For good cause appearing, the Court hereby orders that:

                      3                         1. The non-expert discovery cutoff shall be continued by 60 days to September

                      4                            12, 2021.

                      5                  IT IS SO ORDERED.

                      6    Date: July 8, 2021

                      7                                                              Troy L. Nunley
                                                                                     United States District Judge
                      8

                      9

                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LITTLER M ENDELSON, P.C.
       500 Capitol Mall    JOINT STIPULATION AND ORDER TO                  3.                   Case No. 2:20-cv-02430-TLN-JDP
         Suite 2000
    Sacramento, CA 95814
        916.830.7200
                           CONTINUE NON-EXPERT DISCOVERY
                           CUTOFF
